Case 1:20-cv-00452-WJM-SKC Document 63-4 Filed 10/27/20 USDC Colorado Page 1 of 1




   Page 15 shows ok in march 2014, then 90 days late in April, then 150
   late in May 2014. Same for October and November 2014. Cannot be ok
   then 90 days late then 150 days late 30 days later. 1




   1      This is the text that Plaintiff provided to Innovis.com on December 11, 2019, when
   she disputed a Navient account ending in -0131. Plaintiff also uploaded to Innovis.com
   a copy of her April 11, 2018 consumer disclosure. Innovis is filing that consumer
   disclosure separately, as Exhibit 1, and will not re-file it again here.
          Later that same day – December 11, 2019 – Innovis provided Navient with the text
   that Plaintiff had provided and a copy of the document that she had uploaded. See
   Innovis’s Response to Plaintiff’s allegations at ¶ 43; see also Innovis’s Exhibit 5.


   CASE NO. 1:20-CV-00452   INNOVIS RESPONSE TO GRAYS SECOND AMENDED COMPLAINT      EXHIBIT 4
